Case 1:16-cv-03948-ENV-SMG Document 99 Filed 10/18/18 Page 1 of 2 PageID #: 4167

                                                       SIDLEY AUSTIN LLP
                                                       787 SEVENTH AVENUE
                                                       NEW YORK, NEW YORK 10019
                                                       +1 212 839 5300
                                                       +1 212 839 5599 FAX


                                                       AMERICA • ASIA PACIFIC • EUROPE

                                                       bnagin@sidley.com
                                                       212 839 5911




                                                                            October 18, 2018


  VIA ECF

  Honorable Steven M. Gold
  United States Magistrate Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

          Re:            Joseph Washington et al. v. U.S. Dep’t of Housing and Urban Development
                         (HUD) et al., 16-CV-03948 (ENV) (SMG)

  Dear Magistrate Judge Gold:

          On behalf of Defendants Caliber Home Loans, Inc. (“Caliber”) and U.S. Bank Trust,
  National Association, not in its individual capacity but solely as trustee (the “Trustee,” and with
  Caliber, “Caliber Defendants”) for LSF9 Master Participation Trust, we write concerning the
  Caliber Defendants’ Memorandum of Law in Opposition to Plaintiffs’ Cross-Motion for Partial
  Summary Judgment and Reply in Further Support of Their Motion for Partial Summary
  Judgment Dismissing Plaintiffs’ RESPA Claim and submissions related thereto (collectively, the
  “Reply RESPA SJ Submission”).
         On October 11, 2018, the Caliber Defendants filed the Reply RESPA SJ Submission
  under seal pursuant to this Court’s October 3, 2018 Order. Counsel for the Plaintiffs and the
  Caliber Defendants conferred and are in agreement regarding appropriate redactions for a
  publicly-filed version of the Reply RESPA SJ submission. Accordingly, the Caliber Defendants
  are publicly filing today the agreed-upon redacted version of the Reply RESPA SJ Submission
  and explain below, in general terms, the nature of the information redacted and the reasons it
  should not be made public.
          The nature and rationale for the redactions in the Reply RESPA SJ Submission are
  consistent with those outlined in the Caliber Defendants’ May 8, 2018 letter (the “May 8
  Letter”). See Dkt. 80. Specifically, the Caliber Defendants seek to maintain two types of
  information under seal: (1) information regarding the Caliber Defendants’ business strategy,
  financial data, and sensitive proprietary loan modification criteria; and (2) sensitive financial and
  personal data concerning the Plaintiffs and/or their co-borrowers. The Caliber Defendants
  operate in an extremely competitive industry and must be able to keep their loan modification
         Sidley Austin (TX) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
Case 1:16-cv-03948-ENV-SMG Document 99 Filed 10/18/18 Page 2 of 2 PageID #: 4168




  waterfalls and related policies and procedures (a key component of their competitive advantage)
  confidential if they are to remain competitive, and disclosure of such information creates a
  serious risk of harm to the Caliber Defendants. Moreover, the public has little interest in
  information related to the Caliber Defendants’ particular strategic plans or proprietary
  information, or the sensitive financial or personal data of individual borrowers. See United
  States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995) (“Financial records of a [] business . . . and
  similar matters will weigh more heavily against access than conduct affecting a substantial
  portion of the public.”). The Court previously allowed the redacted and partially sealed filing
  requested based on the justifications set forth in the May 8 Letter. Dkt. 80. These redactions are
  consistent with the Joint Confidentiality and Protective Order entered on July 24, 2017 (the
  “Protective Order”), see Dkt. 61, redactions to the Caliber Defendants’ original motion papers,
  see Dkt. 81, redactions to Plaintiffs’ summary judgment papers, Dkt. 95, and with the
  presumption of public access to judicial documents. See Lugosch v. Pyramid Co. of Onondaga,
  435 F.3d 110, 119-20 (2d Cir. 2006).
          Accordingly, the Parties respectfully request that the Court allow (1) the unredacted
  version of the Reply RESPA SJ Submission filed on October 11, 2018 to remain under seal and
  (2) Confidential and Highly Confidential Information to remain redacted from the public filing
  of the Reply RESPA SJ Submission.

                                                   Respectfully submitted,

                                                   /s/ Benjamin R. Nagin

                                                   Benjamin R. Nagin



  cc:    Counsel of Record to the Parties




                                                  2
